Seawell, J.
Due. to. the vigilance of counsel during the trial, an unusual number of exceptions were taken. This has demanded careful perusal of the record, but the basis of decision relieves the Court of a more detailed report of our conclusions.
For the purpose of discussion, two questions may be posed: (a) "Whether the evidence was sufficient to go to the jury on plaintiff’s allegation that a trust exists in her favor on the lands described in the complaint; and (b), whether there was error in the admission of evidence introduced in her behalf to support the claim. .
Usually an exception to the denial of a motion to nonsuit on the evidence demands priority of consideration, since upon it depends further action and expense of the parties in litigation and further travail of the courts; and the just and speedy determination of a controversy is much to be desired. In this case, however, we feel that the more important of these desirables is, under the evidence, a question for the jury.
I. While we do not wish to direct the course of the trial below any more than may be necessary, we do feel that, in order to avoid further resort to this Court upon unsettled questions, it is incumbent upon us to deal with some of the legal questions presented in the argument and contentions of the parties.
At this stage of the case the label we apply to the trust sought to be established by the plaintiff is of no great importance — whether a resulting trust arising by operation of law, or an express trust arising out of a parol agreement — since the evidence may be sufficient to establish either, or failing in one, it may be sufficient as to the other.
The overwhelming weight of authority recognizes the general rule that in the absence of circumstances indicating a contrary intent, where *662tbe purchase price of property is paid with the money of one person and the title is taken in the name of another, for 'whom he is under no duty to provide, a trust in favor of the payor arises by operation of law and attaches to the subject of the purchase. Harris v. Harris, 178 N. C., 8, 100 S. E., 125; Avery v. Stewart, 136 N. C., 426, 48 S. E., 775; Summers v. Moore, 113 N. C., 394, 18 S. E., 712; 26 R. C. L., 1219, s. 64, note 1; 65 C. J., p. 382, s. 154 (5), note 14. The presumption is regarded as so powerful that the payment of the purchase price under such circumstances draws the equitable title to the payor “as if by irresistible magnetic attraction.” Ricks v. Wilson, 154 N. C., 282, 286, 70 S. E., 476. And a resulting trust in favor of the party paying the consideration will arise, although the conveyance is made to another with the knowledge and consent of the payor. Summers v. Moore, supra. Such a trust may be established by parol evidence.
It is true that, nothing else appearing, the purchase by a father who takes title in the name of a child will not raise a presumption of trust, but, on the contrary, the purchase will be presumed, to be an advancement to the child—Egerton v. Jones, 107 N. C., 284, 12 S. E., 434; and we may concede that this presumption has been broadened in this country to include purchase by a mother under like circumstances, although the English rule predicated the presumption not upon the bare parental relation, but upon the duty of the father to provide for the child; and the original basis for the rule does not exist in the case of a married woman. Underhill, Trusts and Trustees, 9th Ed., p. 172. However this may be, in any event the presumption is one of fact and not of law, and may be rebutted by evidence of circumstances tending to show a contrary intent or that the purchaser did not intend the ostensible grantee or grantees to take beneficially. Underhill, Trusts, p. 169. In the case at bar, there is evidence from which such contrary intent may be inferred.
Without impairing the validity or application of the foregoing rules, it may be noted that the transaction under review had the substantial indicia of an express parol trust. The declaration of trust need not be explicit, but the nature and terms of the transaction may give rise to an express trust and no formality of words is necessary where the unequivocal intent can be determined from the attending circumstances. Laws v. Christmas, 178 N. C., 359, 100 S. E., 587; Rousseau v. Call, 169 N. C., 173, 85 S. E., 414; Blackburn v. Blackburn, 109 N. C., 488, 13 S. E., 937. We have no doubt that where the property is purchased with the funds of another, who pays the purchase price upon the express condition that the purchase shall be for his benefit and that the title shall be taken and held in the name of the agent, who himself carries out such instruction, the act of the latter in compliance therewith will imply assent and agreement, and supply a want of direct or express promise to hold the lands in trust.
*663Trusts of the character above outlined may be established by parol evidence. The seventh section of the English Statute of Frauds has not been enacted in this State, and the creation of such a trust in the manner indicated does not contravene our statute of frauds: C. S., 988. Peele v. LeRoy, ante, 123, 22 S. E. (2d), 244; Anderson v. Harrington, 163 N. C., 140, 79 S. E., 426; Newly v. Realty Co., 182 N. C., 34, 108 S. E., 323; Brogden v. Gilson, 165 N. C., 16, 80 S. E., 966. Under the trust theory, the taker of the original title never had any beneficial interest — “The legal title is a mere naked form and only evidence of title in favor of the cestui que trust because his money paid for it,” 26 R. C. L., Trusts, section 73 — and once sufficient basic facts are established, equity will, when necessary, enforce or execute the trust against the person so holding, in invitum.
Applying these standards to the case at bar, we think there is evidence — of whatever weight the jury alone may say — tending substantially to support the claim that a trust in favor of plaintiff has resulted and become attached to the legal title held by defendant, because of the transactions competently presented in the testimony, notwithstanding such contradictions as may appear therein.
The courts are slow to substitute doctrinal uncertainties for the well considered and easily applied legislative enactments. On the question of laches, the tendency is to measure laches by the pertinent statute of limitations wherever the latter is applicable to the situation and not to regard the delay of the actor to assert the right within that period .effective as estoppel, unless upon special intervening facts demanding that exceptional relief. We do not find that the equities between the parties have been affected by any change of circumstances due to the lapse of time that would justify the application of the doctrine to the facts of the present casé.
Plaintiff’s action is not based upon fraud or mistake in the execution of the deed conveying a legal title upon which she seeks to engraft a parol trust. In Briley v. Roberson, 214 N. C., 295, 199 S. E., 73, action was brought by the grantor to reform a deed which he himself had made. See Tire Co. v. Lester, 192 N. C., 642, 135 S. E., 778. The right of the plaintiff is, therefore, not subject to the three-year statute of limitation, as defendant suggests. The appropriate statute, if any might be applicable to the case, is C. S., 445 (Code, sec. 158). Norton v. McDevit, 122 N. C., 755, 759, 30 S. E., 24. Plaintiff’s action was commenced 26 August, 1940; and both the commissioner’s deed to J. E. Creech, upon which the action is based, and the deed of J. E. Creech to J. M. Creech, which plaintiff claims violated the trust, were executed within the ten-year period next preceding the commencement of the action.
*664Upon the record before us, the statute of limitations is not available to defendant.
The motion to nonsuit was properly denied.
II. The defendant complains that the trial of the case was discursive and took in more of the surrounding scenery than was good for the jury. Generally, the complaint is that although the evangelist Creech, to whose subversive activities most of plaintiff’s legal difficulties are attributed, was dead, and although Mrs. Eeulah Creech, the second wife and defendant in the action, did not go upon the stand, the character of each of them was attacked by plaintiff’s evidence, and this by testimony directed to specific delinquencies. This testimony was concerned largely with relations between these parties before the plaintiff was divorced from Creech in Florida and the defendant became married to him.
The issue before the court was not which of the two contenders was more morally fit to have custody of the Fulghum land, but whether the land came into the hands of the defendant affected with the alleged equity in favor of the plaintiff. We are unable to see how the character of the parties, or the suggested misconduct of either Creech or the defendant, has relevancy to this issue. Much of the evidence covered by the exceptions tended only to show marital disloyalty on the part of Creech, induced by the defendant, and her control of him, whatever its secret, and has no appreciable bearing upon the existence of the trust, however it may have contributed, incidentally, to its breach. On the other hand, the evidence may be criticized as staging a drama as old as Adam and Lilith, and as modern as yesterday’s newscast, in which the designing woman, the philandering husband and the wronged wife, etched and framed with no mean artistry, might move the jury to follow the principles of poetic justice rather than rules of law. The prejudicial tendency of evidence of this character is gravely apparent.
It is, of course, not our intention to approve of all the evidence admitted over defendant’s objection and not here specifically pointed out, nor to approve of all the exceptions to the evidence which have been taken on the trial, in many of which we do not find merit. Consideration seriatim of'the 161 exceptions taken by the defendant, most of them to the admission of evidence, would not, we think, add anything new to the volume of learning on that subject, and we prefer to leave at least something to the sound legal judgment of those who undertake to develop and present the case anew. We have attempted above to summarize the more meritorious of defendant’s exceptions; and for error in the admission of the indicated evidence, the defendant is entitled to a new trial. It is so ordered.
New trial.